Citation Nr: 0812176	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  00-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pelvic inflammatory 
disease, the residuals of a left salpingo-oopherectomny, and 
benign hemorrhagic follicular cyst.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her mother
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims for service connection for PTSD, pelvic inflammatory 
disease, the residuals of a left salpingo-oopherectomny and 
benign hemorrhagic follicular cyst, and for left knee and 
foot disabilities.  The veteran testified before the Board at 
a June 2004 hearing that was held at the RO.  The Board 
remanded the claims for additional development in July 2001 
and in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran asserts that she first experienced difficulties 
with pelvic inflammatory disease, a benign hemorrhagic 
follicular cyst, and left knee and foot disabilities during 
her period of active service.

A review of the veteran's service medical records reflects 
that in January 1980 she reported to sick call with 
complaints of left lower quadrant abdominal pain that had 
persisted for the past 12 hours.  She stated that she had 
completed her menses four days earlier and that she had been 
slightly constipated since that time.  Physical examination 
revealed low grade point tenderness of the left lower 
quadrant.  The assessment was rule out left oopheritis and/or 
fallopian salpingitis.  In April 1980 the veteran again 
complained of left lower quadrant abdominal pain.  The 
assessment again was rule out left oopheritis and/or 
fallopian salpingitis.  The veteran next reported to sick 
call in June 1980 with complaints of pain in the region of 
her left ovary.  The assessment again was rule out left 
oopheritis and/or fallopian salpingitis.  On follow up 
evaluation she additionally reported symptoms consisting of 
malodorous vaginal discharge.  Pelvic examination revealed a 
three to four cm cystic mass that was very tender to 
palpation.  The impression was adnexal mass, probable ovarian 
cyst.  Pelvic inflammatory disease was noted to be a 
possibility although that was not felt to be likely, as she 
had a normal body temperature and laboratory testing revealed 
a normal white blood cell count.  Approximately one week 
later the veteran was noted to be beginning her menses.  
Pelvic examination at that time was unremarkable.  The 
assessment was resolving ovarian cyst.  In August 1980, 
however, the veteran again complained of left lower quadrant 
abdominal pain, this time associated with dysuria and 
urgency.  The assessment was urinary tract infection.  In 
September 1980, the veteran complained of vaginal itching and 
incontinence, particularly at the time of her menstrual 
period.  Pelvic examination at that time was normal.  The 
impression was cystitis.  In December 1980, the veteran 
complained of pain in her ovaries for the past two days.  
Finally, in November 1980 the veteran again complained of 
pelvic pain.  It was determined that the veteran was not 
pregnant.  Post-service clinical records demonstrate frequent 
treatment for vaginitis and a large left ovarian cystic mass 
that was surgically removed in February 1995.  

Next, with respect to the veteran's left knee, her service 
medical records reflect that in September 1981 she reported 
to sick call with complaints of left knee pain that had 
persisted for the past two weeks, and was worsened with 
running.  Physical examination of the knee revealed 
tenderness to palpation of the infrapatellar region but 
stable ligaments.  X-ray examination of the knee revealed no 
fracture or other abnormality.  The assessment was rule out 
chondromalacia patella.  She was placed on a limited duty 
profile for one week and was referred to physical therapy.  
At her first physical therapy appointment she denied a 
history of trauma to her left knee.  Examination resulted in 
an assessment of chondromalacia.  She was scheduled for in-
office physical therapy for one week, to be followed by a 
home program for one week.  The next record of treatment 
related to the left knee is dated in January 1982.  At that 
time, the veteran again reported to sick call with complaints 
of left knee pain.  Physical examination revealed mild 
tenderness to palpation of the left retropatellar region and 
moderate laxity of the lateral and medial ligaments.  The 
assessment was acute knee strain.  Finally, on examination in 
November 1982, prior to separation from service, the veteran 
complained of recurrent knee problems.  Physical examination, 
however, revealed "nothing significant."  Post-service 
clinical records show that in September 1995 the veteran 
reported a history of recurrent left knee dislocations since 
her left knee injury in service.  The diagnosis at that time 
was left knee dislocation secondary to old trauma.

With respect to the left foot, the veteran's service medical 
records reflect that on examination in September 1979, prior 
to entry into service, the veteran was found to have mild 
asymptomatic pes planus that was not considered to be 
disabling.  In December 1979 she reported to sick call with 
complaints of bilateral Achilles tendonitis.  In May 1980 she 
complained of callus build-up on both feet for the past six 
months.  The calluses were trimmed.  She was again seen in 
August 1980 and September 1981 for trimming of her calluses, 
particularly on the left.  In December 1981 she was seen for 
complaints of left foot pain that had persisted for the past 
two weeks.  Physical examination revealed tenderness to 
palpation of the little tendon and mild swelling.  The 
assessment was sore dorsal area of left foot.  In March 1982 
and June 1982 the veteran was again seen for removal of 
callous build-up.  Post-service clinical records demonstrate 
that the veteran was seen in December 2002 for treatment of 
painful bilateral calluses.  In February 2003 she complained 
of a painful left heel that had been present for the past 21 
years.  Examination resulted in an assessment of 
metatarsalgia and left plantar fasciitis.  She was prescribed 
orthotic inserts.  In July 2003 she again sought treatment 
for painful calluses which she related to improperly fitted 
shoes when in the military.  She additionally complained of a 
painful left heel.  Heel spurs were suspected.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

With respect to the veteran's claim for service connection 
for pelvic inflammatory disease, the residuals of a left 
salpingo-oopherectomny, and benign hemorrhagic follicular 
cyst, the veteran has been afforded a VA examination.  
However, the examiner did not address whether the veteran's 
gynecological disorders were related to her period of active 
service.  The Board finds that because the veteran's service 
medical records and post-service clinical records demonstrate 
treatment for gynecological problems including a left ovarian 
cyst, and it remains unclear to the Board whether these 
gynecological problems are related to the problems for which 
she was treated in service, a remand for an examination and 
etiological opinion is necessary in order to fairly address 
the merits of her claim.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With respect to the claim for service connection for a left 
knee disability, the veteran has been afforded a VA 
examination of her left knee.  However, the examiner did not 
address whether the veteran's left knee disability was 
related to her period of active service.  The Board finds 
that because the veteran's service medical records and post-
service clinical records demonstrate treatment for left knee 
problems, and it remains unclear to the Board whether her 
current left knee problems are related to the problems for 
which she was treated in service, a remand for an examination 
and etiological opinion is necessary in order to fairly 
address the merits of her claim.  See McClendon v. Nicholson, 
20 Vet. App. 79 (2006).
.
With respect to the claim for service connection for a left 
foot disability, the veteran has not yet been afforded a VA 
examination.  The Board finds that because the veteran's 
service medical records and post-service clinical records 
demonstrate treatment for left foot problems, and it remains 
unclear to the Board whether her current left foot problems 
are related to the problems for which she was treated in 
service, a remand for an examination and etiological opinion 
is necessary in order to fairly address the merits of her 
claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in correspondence received from the veteran's 
representative in March 2008, the representative indicated 
that there were additional records available from the VAMC in 
Bay Pines, Florida, pertaining to the veteran's pending 
appeal.  As the most recent clinical records of record are 
dated in February 2005, it appears that additional treatment 
records remain outstanding.  Because these may include 
records that are pertinent to the veteran's claims, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board observes that the claims folder includes a 
power-of-attorney form (VA Form 23-22) in which the veteran 
appointed the American Legion as her representative.  
However, in a February 2008 letter, the veteran stated that 
she had changed her representative to the Disabled American 
Veterans (DAV).  The DAV subsequently submitted a Memorandum 
in support of the veteran's claims dated in February 2008.  
The veteran did not, however, submit an additional VA Form 
23-22 officially changing her power of attorney.  In light of 
the need to remand the claims for further development anyway, 
on remand the veteran's desire as to her representation 
should also be clarified.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran to clarify 
which organization she wants to have as 
her service representative in this 
case.  If the veteran indicates that 
any agency other than the American 
Legion is now her chosen 
representative, a power of attorney 
from the veteran should be obtained and 
the file forwarded to that agency for 
review of the claim and preparation of 
a VA Form 646.

2.  Obtain and associate with the 
claims file records from the VAMC in 
Bay Pines, Florida dated from February 
2005 to the present. 

3.  Schedule the veteran for a 
gynecological examination for the 
purpose of ascertaining whether any 
current gynecological disorder is 
related to her period of active 
service.  The physician should review 
the record and render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current gynecological disorder 
first manifested in service or is 
related to the gynecological problems 
for which she received treatment in 
service.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed and 
discuss the private and VA medical 
records of treatment relating to 
gynecological disorders.  The rationale 
for all opinions must be provided.

4.  Schedule the veteran for an 
orthopedic examination for the purpose 
of ascertaining whether any current 
left knee disability is related to her 
period of active service.  The 
physician should review the record and 
render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current left knee disability is related 
to the left knee problems for which she 
received treatment in September 1981 
and January 1982.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed and 
discuss the private and VA medical 
records of treatment relating to the 
left knee.  The rationale for all 
opinions must be provided.

5.  Schedule the veteran for a 
podiatric examination for the purpose 
of ascertaining whether any current 
left foot disability is related to her 
period of active service.  The 
physician should review the record and 
render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current left foot disability is related 
to the left foot problems for which she 
received treatment in service.  
Additionally, the examiner should 
specifically comment as to whether it 
is at least as likely as not (50 
percent probability or greater) the 
veteran's pre-existing pes planus was 
aggravated or permanently worsened as a 
result of her active service.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed and discuss the VA medical 
records of treatment relating to the 
left foot.  The rationale for all 
opinions must be provided.

6.  Then, readjudicate the claims for 
service connection for PTSD, pelvic 
inflammatory disease, the residuals of 
a left salpingo-oopherectomny, and 
benign hemorrhagic follicular cyst, and 
for left knee and foot disabilities.  
If the decisions remain adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



